Citation Nr: 1637050	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a left hip disability. 

3.  Entitlement to service connection for tinnitus, to include as secondary to pain medications for his service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs (ADVA)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant served in the Alabama Army National Guard (ARNG) from June 1975 to December 1995, to include a period of active duty for training (ACDUTRA) from October 29, 1975 to February 27, 1976, and periods of annual training from July 28, to August 11, 1990 and June 6, to June 20, 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision for the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  By that rating action, the RO, in part, denied service connection for right and left hip disabilities and tinnitus.  The appellant appealed this rating action to the Board. 

In January 2013, the appellant testified before the undersigned at a video conference hearing conducted via the above RO.  At the hearing, the appellant submitted additional medical evidence in support of the claims, along with a waiver of initial RO consideration.  Thus, a remand to have the RO issue a Supplemental Statement of the Case (SSOC) that address this evidence is not required.  38 C.F.R. § 20.1304 (2015).  The Board finds, however, that a remand is required for reasons that are outlined below.

In September 2014, the Board remanded the matters on appeal to the RO for additional substantive development.  Notably, the RO was to obtain outstanding treatment records, and have VA examine the appellant to determine the etiology of his claimed left and right hip disabilities and tinnitus.  Treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, dated from February 2008 to July 2014, and VA Audiological and Hip and Thigh Disability Benefit Questionnaires (DBQs), dated in April 2015, were obtained and associated with the electronic record.  The matters have returned to the Board for appellate consideration. 

Also developed for appellate consideration before the Board in September 2014 were the issues of entitlement to service connection for right and left knee and low back disabilities.  By an April 2016 rating action, the RO granted service connection for right and left knee and low back disabilities; initial noncompensable (right and left knees) and 10 percent (low back) disability ratings were assigned, effective February 23, 2009--the date VA received his initial claim for compensation for these disabilities.  This represents a complete grant of the benefits originally sought.  Thus, the Board does not have jurisdiction over these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  In view of the foregoing, the only issues remaining for appellate consideration are those listed on the title page.

In a February 2009 statement to VA, the appellant raised, in part, the issue of entitlement to service connection for hearing loss. (See VA Form 21-4138, Statement in Support of Claim, received by VA in February 2009).  As this issue as not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the appellant is afforded every possible consideration.  Specifically, the AOJ should obtain outstanding Social Security Administration (SSA) records, an addendum opinion from an April 2015 VA audiologist regarding the etiology of the appellant's tinnitus and a VA Form 646, or written argument, in support of the appeal from his representative, ADVA.  The Board will discuss each reason for remand below.  

i) SSA records

VA examined the appellant to determine the etiology of his right and left hip disabilities in April 2015.  During that examination, the VA examiner noted that the appellant had been in receipt of SSA disability benefits since 2009 for his "arthritis problems."  Notably, during the examination, the VA examiner diagnosed the appellant as having bilateral hip replacements which he opined were probably the result of degenerative joint disease that was caused by joint injury, increasing age, and from being overweight.  The VA examiner noted that an individual might put extra stress on the joints, either from being overweight or through activities that involve the hip.  (See April 2015 VA Hip and Thigh DBQ).  As the appellant is in receipt of SSA records as a result of his "arthritis problems" and the April 2015 VA examiner diagnosed the appellant with bilateral hip replacements that have probably been caused by degenerative joint disease, the Board finds that the outstanding SSA records are potentially relevant to the claims for service connection for left and right hip disabilities and must be secure on remand.  

ii) Addendum Opinion-Tinnitus Claim

VA examined the appellant to determine the etiology of his tinnitus in April 2015.  After a review of the appellant's history, to include conflicting reports of the onset of his tinnitus ranging from 2006 to military service, the VA audiologist concluded that his reports of left ear sporadic tinnitus were less likely as not related to military noise exposure.  The VA audiologist further concluded that it was highly suspect that some of the medications that the appellant required for pain management might have been responsible for the on-and-off-tinnitus.  At this juncture, the Board notes that an April 2015 VA Thoracolumbar spine DBQ reflects that the appellant took the pain medications, Tramadol and Meloxicam, for his service-connected lumbar spine disability.  (See April 2015 VA Thoracolumbar DBQ).  In addition, an April 2015 VA Hip and Thigh DBQ reflects that the appellant took pain medications for his non-service-connected left hip disability.  (See April 2015 VA Hip and Thigh DBQ).  As the appellant had not advanced a theory of entitlement to service connection for tinnitus as secondary to pain medications for his service-connected disabilities, notably his low back, the VA audiologist did not provide an opinion as to the secondary service connection theory of the claim.  Thus, the Board finds that a supplemental opinion should be obtained from the April 2015 VA audiologist that addresses the secondary service connection aspect of the claim for service connection for tinnitus; specifically, whether his diagnosed tinnitus has been caused or aggravated (permanently worsened) by pain medications used to treat his service-connected disabilities, notably his service-connected low back disability.  

In addition, the April 2015 VA audiologist did not provide an opinion as to the etiology of any right ear tinnitus, despite the appellant having complained of having tinnitus mostly (not solely) in his left ear during the examination and hearing before the undersigned.  Thus, the April 2015 VA audiologist is requested to address the etiology of the appellant's right ear tinnitus in the requested supplemental opinion.

iii) VA Form 646-ADVA

In addition, the appellant is represented by the ADVA. The record does not contain a VA Form 646 or any other indication that the electronic record was reviewed by ADVA prior to the appellant's appeal being recertified to the Board in May 2016.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a VA Form 646 is required because additional evidence consisting of VA treatment records, April 2015 VA DBQs, which, as noted above, contain evidence as to the etiology of the appellant's right and left hip disabilities and tinnitus, and Leave and Earning Statements from the Defense Finance and Accounting Service.  Thus, the Board's September 2014 remand instructions were not limited to the procurement of medical records.  Furthermore, the RO reconsidered the additional evidence in an April 2016 Supplemental Statement of the Case. (Parenthetically, the Board observes that the appellant's representative submitted a VA Form 646 in October 2012 prior to the Board's September 2014 remand.) 

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2015).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the appellant's representative should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request any relevant records from that agency that pertain to any claim for disability benefits filed by the appellant, to include copies of any examinations arranged by that agency, any other medical records reviewed, and any decisions rendered with respect to the appellant.
   
2.  After the development requested in the first paragraph of this remand is completed and any additional records have been associated with the appellant's electronic record, request a supplemental opinion from the VA examiner who examined the Veteran in April 2015 for his tinnitus. 

The appellant's Veterans Benefits Management System (VBMS) and Virtual VA electronic records and a copy of this REMAND should be reviewed by the April 2015 VA audiologist and he must annotate the supplemental opinion to show that the electronic records were in fact made available for review and reviewed in conjunction with the supplemental opinion. 
The April 2015 VA audiologist should state whether it is as least as likely as not (50 percent probability or greater) that the appellant's bilateral tinnitus has been aggravated (permanently worsened beyond natural progression) by pain medications used to treat his service-connected disabilities, notably Tramadol and Meloxicam for his lumbar spine disability, as opposed to those taken for his non-service-connected left hip disability.  If aggravation is found, the examiner should opine, if possible, as to (a) the baseline level of bilateral tinnitus prior to the aggravation and (b) the current level of bilateral tinnitus.

Regarding right ear tinnitus, the April 2015 VA audiologist should opine as to whether it is at least as likely as not (50 percent probability or greater) that the appellant's right ear tinnitus had its onset during or is otherwise etiologically related to a disease or injury during a period of ACDUTRA or a disease during a period of INACDUTRA in the Alabama Army National Guard, to include his confirmed in-service acoustic trauma.  

The April 2015 VA audiologist must provide a complete explanation (rationale) for his opinions.  If any opinion cannot be provided without resort to mere speculation, the April 2015 VA audiologist shall provide a complete explanation for why this is so. In so doing, the April 2015 VA audiologist specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

3.  If the April 2015 VA audiologist is not available, or if otherwise appropriate, schedule the appellant for an audiologist examination by an appropriate examiner to determine the relationship between the appellant's diagnosed bilateral tinnitus and military service and pain medications used to treat his service-connected orthopedic disabilities, notably his low back disability. 

4.  Readjudicate the issues of entitlement service connection for right and left hip disabilities and tinnitus, to include as secondary to pain medications.  If any of the determinations remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

